DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment	
This Notice of Allowance is in response to Applicant’s After-Final reply filed on 11 July, 2022. The amendments have been entered.

Disposition of Claims
Claims 10-12, 14, and 21-24 are allowed.
Claims 1-9, 13, and 15-20 have been cancelled.

Drawings
The drawings were received on 11 July 2022.  These drawings are accepted. No new matter has been presented and/or entered with the amendments. Further, the amendments overcome the drawings objections set forth within the Final Office Action mailed on 11 April, 2022, thereby, the objections are withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, and/or otherwise suggest, so as to anticipate or render obvious absent impermissible hindsight reasoning, the claimed invention as characterized by independent claim 10, and the dependents thereof. In particular, claim 10 has been amended to recite the following:
“at least one outlet leg formed between a first rib and a second rib, the first rib separating the at least one outlet leg and one of the intermediate legs, and the second rib separating the at least one outlet leg and one of the inlet legs”
, which has not been disclosed, taught, or suggested by the prior art. In particular, KENNEY (US 2016/0204486 A1) and JONES (US 2016/0238323 A1) are the closest prior art of record. While U-flow is taught by KENNEY, and multiple U-flow passes is taught by JONES, neither reasonably discloses, teaches, or suggests the positioning of the respective inlet, outlet, and intermediate legs respective to first and second ribs, as required by the claims. As such, the present invention is allowed over the prior art.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        7/15/2022